Citation Nr: 0942316	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  04-42 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from 
January 12, 1976 to December 22, 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
posttraumatic stress disorder (PTSD).  

In March 2007, the Veteran presented sworn testimony during a 
personal hearing in St. Petersburg, Florida, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
folder.

In a July 2008 Board decision, the claim was remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a May 2009 
supplemental statement of the case (SSOC).  The Veteran's 
claims file was returned to the Board. 

The Veteran originally filed a claim of entitlement to 
service connection for PTSD.  As will be discussed in further 
detail below, the medical evidence of record demonstrates 
that the Veteran has been diagnosed with adjustment disorder, 
depression, anxiety, and bipolar I disorder unspecified.  
Although not specifically claimed by the Veteran, the Board 
considers the issue for entitlement to service connection for 
the above disorders raised.  See Clemons v. Shinseki, No. 07- 
0558 (U.S. Vet. App., Feb. 19, 2009) [a claimant without 
medical expertise cannot be expected to precisely delineate 
the diagnosis of his mental illness; he filed a claim for the 
affliction his mental condition, whatever it is, causes him]. 

Before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO denominated the Veteran's claim as 
one for PTSD, and the Board finds that claims for entitlement 
to service connection for adjustment disorder, depression, 
anxiety, and bipolar I disorder unspecified must be referred 
to the RO to ensure the Veteran every available safeguard of 
the notice requirements associated with bringing such a 
claim.   


FINDING OF FACT

The competent evidence of record fails to establish that the 
Veteran has a valid PTSD diagnosis.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Concerns

As noted above, the Board previously remanded the case to the 
AMC in July 2008.  The remand directed the RO to afford the 
Veteran a VA examination in connection with his claim for 
PTSD, obtain VA treatment records dated in April 2006 to the 
present, as well as obtain any private treatment records in 
his possession, and provide him notice of the information 
needed to develop a PTSD claim based on inservice personal 
assault pursuant to 38 C.F.R. § 3.304(f)(3).  

A careful review of the record reflects that the AMC complied 
with the above directives.  Specifically, the Veteran was 
afforded a VA examination in connection with his claim in 
July 2009.  The Veteran was also provided a letter in 
September 2008 requesting that he submit reports of private 
physicians who have treated him for PTSD, as well as the 
information needed to obtain VA treatment records.  The 
September 2008 letter also requested that the Veteran provide 
specific details of the personal trauma incidents that 
resulted in PTSD in the enclosed Statement in Support of 
Claim for Service Connection for PTSD Secondary to Personal 
Trauma (VA Form 21-0781a).  Therefore, the Board finds that 
the July 2008 remand instructions have been fully complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(finding that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance). 

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman, 19 Vet. App. 473.  Further, 
this notice must include information that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

Although notice with respect to the requirements of direct 
service connection was sent to the Veteran in November 2002 
and May 2003, notice regarding the assignment of initial 
ratings and effective dates was not provided to him.  
However, prior to the final adjudication of the instant case, 
letters dated in April 2006, September 2006, and September 
2008 did provide the Veteran notice with respect to the 
assignment of initial ratings and effective dates.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman, 19 Vet. App. at 486; Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may 
be cured by issuance of a fully compliant notification 
followed by a re-adjudication of the claim); see also 
Bernard, 4 Vet. App. at 394.  The Veteran's claim was re-
adjudicated in the August 2009 SSOC.  

Moreover, in the May 2003 letter, the Veteran was informed of 
the types of information and evidence needed to support his 
claim for PTSD, and he was provided a questionnaire to 
complete with such information.  The record reflects that in 
June 2003, the Veteran completed and returned this 
questionnaire.  Additionally, there are specific notification 
requirements with respect to claims for PTSD based on 
personal assault.  In this case, those requirements were 
complied with in the September 2008 letter.  The appellant 
was notified that he needed to provide specific details of 
the personal trauma incidents that resulted in PTSD.  

As there is no indication that any failure on the part of VA 
to provide additional notice affected the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence. 
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini, 18 
Vet. App. at 120.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's 
service treatment records and his identified VA treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran was also afforded a VA examination in July 2009.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination was more than 
adequate, as it was predicated on a full reading of Veteran's 
service treatment records and VA treatment records contained 
in the claims file, and it considered the statements of the 
Veteran as well as all of the pertinent evidence of record, 
to include the Veteran's past and present medical history, 
treatment, pre-military and military history, post-military 
psychosocial history, and PTSD symptoms and stressors.  
Additionally, after conducting a thorough psychological 
examination of the Veteran, the VA examiner provided a 
complete rationale for the opinion given.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination has been met.  38 C.F.R. § 
3.159(c) (4).  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.

Service connection for PTSD

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the Veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).
Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e. Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV)); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2009).  

With respect to the issue of an inservice stressor, if the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed inservice stressor.  
See 38 C.F.R. § 3.304(f)(1) (2009).

Where VA determines that the Veteran did not engage in 
combat, his lay testimony, by itself, would not be sufficient 
to establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history." See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

Additionally, if a PTSD claim is based on inservice personal 
assault, evidence from sources other than service records may 
corroborate the claimant's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

With respect to his alleged inservice stressors, in a June 
2003 PTSD Questionnaire, the Veteran contended that during 
his active military service in January 1976 through March 
1976, he was subjected to repeated violent personal assaults 
by his drill instructor, and as a result, he sustained 
numerous bruises and welts.  In a second June 2003 PTSD 
Questionnaire, the Veteran alleged that in September 1976, he 
was stalked by a Naval investigative officer, which led him 
to attempt suicide, and which ultimately led to a gun shot 
wound to the left leg.  The Board finds that the record 
contains independent evidence that corroborates the Veteran's 
statements as to the occurrence of his alleged inservice 
stressors.  Specifically, in August 2003, the RO received 
copies of documents from a May 1977 U.S. Navy Court of 
Military Review which indicated that the Veteran's drill 
instructor had in fact been charged with many of the offenses 
alleged by the Veteran, and as a result, was discharged for 
bad conduct and reduced to the lowest pay grade.

While the Board finds that the Veteran's alleged inservice 
stressors have been verified, as will be discussed in further 
detail below, the Veteran's claim for service connection for 
PTSD fails because the competent medical evidence of record 
does not establish that the Veteran has a current diagnosis 
of PTSD.  The Veteran's VA treatment records reveal a long 
history of treatment for a number of diagnosed psychiatric 
disorders.  Additionally, VA treatment records reveal the 
Veteran's own reports that he has PTSD.  However, the record 
is negative for medical evidence diagnosing the Veteran with 
PTSD in accordance with 38 C.F.R. § 4.125(a).

Factual Background

In October 1976, the Veteran underwent a psychiatric re-
evaluation after he was hospitalized for a self-inflicted 
gunshot wound to the left thigh.  It was noted that during 
his three psychiatric interviews, the Veteran cooperated 
well, was pleasant, neatly dressed, alert, well-oriented.  It 
was further noted that his intelligence was superior and 
there were no signs of thought disorder.  Psychological 
testing revealed regressive tendencies with emotional 
instability and poor impulse control.  The tentative 
diagnosis was emotionally unstable personality with signs of 
immaturity and hypomanic behavior.  

VA treatment records dated in October 2001 revealed 
psychiatric treatment for depression and suicidal ideation.  
Throughout the course of his treatment, the Veteran reported 
that he was abused by his father during childhood.  He also 
reported that he was abused by a drill sergeant during his 
military service.  Diagnoses included cocaine dependence, 
substance induced mood disorder, and rule out antisocial 
personality disorder.  

A December 2001 VA treatment record noted the Veteran's 
report that "[d]uring basic, he apparently successfully 
pressed a case against superior enlisted men who assaulted 
him and five other men, [and] [a]fter transfer to an 
intelligence unit, he was blatantly falsely accussed (sic) of 
stealing a check as a prank, became quite agitated and 
'paranoid' that this was retribution from the court martial 
case, went off base and shot himself in the leg."  The 
diagnoses were adjustment disorder, depression, and history 
of polysubstance abuse.  VA treatment records dated in 
December 2002 further revealed treatment for depression and 
suicidal ideation.  

VA treatment records dated in March 2003 through August 2003 
revealed that the Veteran was again treated for depression.  
A March 2003 VA treatment record indicated that the Veteran 
presented to the emergency room complaining of suicidal 
ideation and command hallucinations.  Diagnoses included 
polysubstance abuse and substance induced psychotic disorder 
with hallucinations.  

An April 2003 VA treatment record noted that the Veteran's 
past medical history included depression, polysubstance 
dependence, past substance induced psychotic disorder with 
hallucinations, resolved, anxiety, and "PTSD from military 
and childhood abuse trauma with repeated disturbing 
memories[;] past physical abuse from father and past physical 
and verbal abuse in the service."  The primary diagnoses 
were depression and anxiety, as well as polysubstance 
dependence in remission, and the secondary diagnoses were 
past substance induced psychotic disorder with 
hallucinations, and "PTSD" from military and childhood 
abuse trauma with repeated disturbing memories.  

An August 2003 VA treatment record noted the Veteran's report 
that he was abused by his drill instructor during service, 
and that as a result of the abuse, he experienced bad 
memories and dreams.  The Veteran reported that "[the abuse] 
screwed up [his] military career, led to a suicide attempt 
and psychiatric hospitalization, and then to [his] 
discharge."  The assessment included generalized anxiety, 
history of reported military assault, and history of 
childhood abuse.  Axis I diagnoses included bipolar I 
disorder unspecified, panic attacks, and a history of 
polysubstance abuse.  

VA treatment records dated in February 2004 through May 2004 
revealed that the Veteran was being treated for bipolar I 
disorder, unspecified.  In a February 2004 VA treatment 
record, it was noted that the Veteran stated "[y]ou should 
change my diagnosis to PTSD.  My case is pending.  I have 
applied for service connection for PTSD.  I have been reading 
a book and I have symptoms of it [...] [i]f it does not make 
any difference, you can leave the same diagnosis."  In a May 
2004 VA treatment record, it was noted that he asked if the 
doctor could "put down that [his] PTSD [was] related to boot 
camp."  The diagnoses included bipolar I disorder, 
unspecified, panic attacks, and a history of polysubstance 
abuse.  

A May 2006 VA treatment record further noted that the Veteran 
had applied for PTSD "secondary to a severe beating from his 
drill sergeant."  The Veteran reported that he had been 
given a diagnosis of PTSD due to childhood trauma, which was 
aggravated by military trauma.  It was further noted that the 
RO could not obtain evidence of a diagnosis of PTSD, and that 
objectively, the examining doctor only observed evidence of 
depression, irritability, and anxiety. 

VA treatment records dated in July 2007 through August 2007 
revealed that the Veteran was hospitalized for depression and 
suicidal ideation.  Upon admission, the Veteran's symptoms 
included decreased mood and sleep with recurrent dreams and 
flashbacks of his days in combat.  Upon psychological 
assessment of the Veteran, it was noted that he had a 
psychiatric history of polysubstance abuse and personality 
disorder not otherwise specified, as well as PTSD and anxiety 
disorder "per patient."  Upon discharge, diagnoses included 
mood disorder not otherwise specified, anxiety disorder not 
otherwise specified, bipolar disorder by history, alcohol 
dependence, cocaine dependence, cannabis dependence, nicotine 
dependence in sustained full remission, and noncompliance 
with treatment. 

In July 2009, the Veteran underwent a VA examination in 
connection with his claim.  The claims file and medical 
records were reviewed.  The Veteran reported that he was 
raised in an intact family, he had an "average" 
relationship with his parents and siblings, and his father 
was physically and emotionally, but not sexually, abusive.  
The Veteran further reported that he had abused drugs and 
alcohol in the past.  

Upon examination, the Veteran was clean, neatly groomed, 
appropriately dressed, and casually dressed.  His psychomotor 
activity was unremarkable, and his speech was unremarkable, 
spontaneous, clear, and coherent.  His attitude towards the 
examiner was described as manipulative.  The examiner noted 
that the Veteran refused to answer multiple questions, 
asserting that they were not relevant, and that some of the 
information he provided was very inconsistent with his 
records.  His affect was constricted, his mood was 
apprehensive, his attention was intact, and he was oriented 
to person, time, and place.  His thought process and thought 
content were unremarkable.  No delusions were reported.  With 
respect to his judgment, the Veteran understood the outcome 
of his behavior.  His intelligence was average, and he 
partially understood that he had a problem.  Sleep impairment 
was noted.  The Veteran exhibited no hallucinations, 
inappropriate behavior, obsessive/ritualistic behavior, panic 
attacks, homicidal thoughts, or episodes of violence.  The 
Veteran did exhibit suicidal thoughts, but no current 
suicidal ideation.  The extent of his impulse control was 
poor.  He was able to maintain minimum personal hygiene, and 
there were no problems with activities of daily living.  
Remote, recent, and immediate memory were all normal.  

Reported PTSD stressors included nonsexual personal assault 
during military service in 1976.  It was noted that the 
Veteran reported that he was physically abused by his drill 
instructor during boot camp, and that in September 1976, he 
shot himself in the leg with a handgun.  With respect to PTSD 
symptoms, there was no evidence of persistent re-experiencing 
of the traumatic event, there was evidence of efforts to 
avoid thoughts, feelings, or conversations associated with 
the trauma, there was evidence of irritability and outbursts 
of anger, and there was evidence of clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning.  With respect to re-
experiencing symptoms from Criterion B on the clinically-
administered PTSD scale, there was no evidence of recent 
experiences of intrusive memories, and there was evidence of 
mild, chronic/infrequent distressful memories triggered by 
cues.  With respect to avoidance and numbing symptoms from 
Criterion C, it was reported that the Veteran avoided talking 
or thinking about the trauma, with chronic duration and mild 
severity.  Finally, with respect to Criterion D, there were 
no sleep problems evident, but there was evidence of chronic 
mild to moderate irritability and anger. 
 
Ultimately, it was reported that the Veteran did not meet the 
criteria for PTSD using the Clinician Administered PTSD 
Scale, or the Structured Clinical Interview for DSM-IV, and 
that he did not endorse any re-experiencing symptoms from 
Criterion B.  The Axis I diagnosis was mood disorder not 
otherwise specified.  The VA examiner opined that "[t]he 
[V]eteran does not meet the threshold for PTSD.  He did not 
satisfy PTSD criteria B, C or D.  The diagnosis of mood 
disorder [not otherwise specified] is not related to the 
[V]eteran's military service."

Analysis

In weighing the probative value of the evidence, the Board 
concludes that the record does not reflect a valid diagnosis 
of PTSD.  In this regard, the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary); cf. 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that 
the requirement of a current disability is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim post-service treatment records do note that the 
Veteran has been diagnosed with a chronic anxiety disorder 
and panic disorder).  

While an April 2003 VA treatment record indicated a secondary 
diagnosis of PTSD from military trauma and childhood abuse 
trauma with repeated disturbing memories, this record is 
negative for any discussion of the Veteran's symptomatology, 
and the diagnosis was not made in accordance with the DSM-IV 
criteria.  Moreover, VA treatment records dated in October 
2001, December 2001, December 2002, March 2003, August 2003, 
February 2004 through May 2004, May 2006, and July 2007 
through August 2007 all indicated diagnoses and treatments 
for a number of psychiatric disorders, none of which included 
PTSD.  The May 2006 VA treatment record indicated that in 
light of the Veteran's claim that he had been diagnosed with 
PTSD in the past, the VA doctor only observed evidence of 
depression, irritability, and anxiety.  A July 2007 VA 
treatment record from the Veteran's hospitalization for 
depression and suicidal ideation noted a diagnosis of PTSD 
"per patient," while an August 2007 VA treatment record 
indicated that upon discharge from hospitalization, the 
Veteran was diagnosed with mood disorder not otherwise 
specified, anxiety disorder not otherwise specified, bipolar 
disorder by history, alcohol dependence, cocaine dependence, 
cannabis dependence, nicotine dependence in sustained full 
remission, and noncompliance with treatment.  PTSD was not 
included in the diagnoses. 

The Board finds that the most persuasive evidence of record 
is the July 2009 VA examiner's finding that the Veteran does 
not have a diagnosis of PTSD.  The VA examiner based this 
finding on a review of the Veteran's medical records, his 
reported history and symptomatology, and a complete mental 
examination in accordance with the Clinician Administered 
PTSD Scale, as well as in accordance with the Structured 
Clinical Interview for DSM-IV.  Moreover, the VA examiner 
provided a complete rationale for the opinion, stating that 
"[t]he [V]eteran does not meet the threshold for PTSD.  He 
did not satisfy PTSD criteria B, C or D.  The diagnosis of 
mood disorder [not otherwise specified] is not related to the 
[V]eteran's military service."

While the Veteran contends that he has symptoms of PTSD that 
are due to his inservice stressors, as a lay person, he is 
not competent to testify that his claimed PTSD was caused by 
his military service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required. See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(finding that unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  

As the Veteran does not have a current diagnosis of PTSD, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for PTSD.  Because 
the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
PTSD is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


